Citation Nr: 0514640	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for the period July 26, 2001, to January 11, 2004, for post-
traumatic stress disorder (PTSD).

Entitlement to an initial evaluation in excess of 30 percent 
for the period  from January 11, 2004 to March 7, 2004, for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1991 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for post-traumatic stress disorder (PTSD) with a 30 percent 
rating, effective July 26, 2001.  The veteran disagreed with 
that evaluation and requested a higher rating.  In February 
2005, the RO increased the veteran's rating to 100 percent 
effective March 8, 2004.  Therefore, the time period being 
considered for an increased evaluation is July 26, 2001 to 
March 7, 2004.

In February 2004, the Board remanded the veteran's case to 
the RO for a VA examination and further development.  The 
case was returned to the Board in May 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  For the period July 26, 2001, to January 11, 2004, the 
veteran's service connected PTSD was manifested by 
depression, anxiety, panic attacks, fear of public, social 
withdrawal, nervousness, and middle insomnia.

3.  For the period January 12, 2004, to March 7, 2004, the 
veteran's service connected PTSD was manifested by visual and 
auditory hallucinations, nervousness, anxiety, paranoia, poor 
judgment and insight, some delusional thinking, and looseness 
of association.



CONCLUSIONS OF LAW

1.  For the period July 26, 2001, to January 11, 2004, the 
criteria for an initial evaluation in excess of 30 percent 
for PSTD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

2.  For the period January 12, 2004, to March 7, 2004, the 
criteria for an initial evaluation of 100 percent for PSTD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in July 2001, after the enactment of the VCAA.  

Letters dated in September 2001 and March 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The March 2004 letter specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  In addition, the letters informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.  

Additionally, the February 2003 statement of the case and 
Decision Review Officer decision and February 2005 
supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The February 2004 Board remand also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from April 1991 to 
July 1994.  During this time, he had service in Somalia and 
was awarded a Combat Infantryman Badge.  His service medical 
records were void for any psychological complaints or 
treatment.

In July 2001, the veteran submitted a claim for service 
connection for PTSD, which he alleged were caused by the 
effects of the war in Somalia.  With the claim, he submitted 
a letter from a private clinical nurse specialist that stated 
he had symptoms of PTSD.

In November 2001, the veteran submitted information in 
support of his claim of service connection for PTSD to 
include a June 2000 medical record from a private hospital 
that showed a diagnosis of anxiety and panic attacks.  A July 
2000 medical record from the same private hospital also 
showed the same diagnosis and that the veteran was on 
medication.

In January 2002, the veteran underwent a VA examination, 
wherein he reported he served in Somalia during the war.  He 
was involved in a firefight, saw a helicopter being shot 
down, and saw wounded and dead people.  Post military, the 
veteran reported a good relationship with his wife.  He 
stated he worked the night shift to avoid the public.  He 
denied having close friends.  He also had panic attacks and 
feelings of anxiety.  He had to make himself go to work.  He 
had lost previous jobs due to a business closing and because 
of a motor vehicle accident resulting in his employer's 
insurance costs being increased.  He denied any history of 
assaultiveness or suicide attempts.  A mental status 
examination revealed no impairment of thought processes or 
communication, and no hallucinations or delusions.  Eye 
contact was adequate, and there was no inappropriate 
behavior.  The veteran reported suicidal thoughts at times, 
but denied any current plans of harming anyone or himself.  
He was able to maintain minimal basic hygiene and other basic 
activities of daily living.  He was oriented to person, place 
and time and there were no signs of memory loss or 
impairment.  He did not report obsessive or ritualistic 
behavior that interfered with routine activities.  Rate and 
flow of speech were adequate and there were no irrelevant, 
illogical, or obscure speech patterns.  Panic attacks were 
manifested by increased heart rate, feeling weak in the legs, 
sweating, feeling threatened, shortness of breath and feeling 
like he was going crazy.  These attacks occurred three to 
four times a month and lasted 30 to 60 minutes.  He felt 
anxious and fearful when being in public and preferred to 
stay at home.  He felt depressed and anxious every day.  His 
impulse control was unimpaired.  He complained of middle 
insomnia and stayed tired which limited his activities.  He 
was socially withdrawn.  The diagnosis was PTSD.

In May 2002, the veteran sought treatment at a VA medical 
center, complaining of anxiety.  He stated that he worked the 
night shift because of his anxiety of being around others.  
The anxiety made it difficult for him to support his family.  
He denied suicidal or homicidal ideation.  Mental status 
examination revealed that the veteran was well groomed and 
had good hygiene.  He was cooperative to the examination.  He 
had intermittent eye contact and his mood was anxious.  His 
affect was with full range and depth.  His speech was linear, 
coherent and with a normal rate, tone, and rhythm.  There was 
no evidence of delusions, hallucinations, or illusions and no 
suicidal or homicidal ideation.  His judgment was fair and 
insight was good.  The Axis I diagnosis was PTSD and 
polysubstance abuse.  The Global Functioning of Assessment 
(GAF) score was 60.

A July 2002 VA outpatient medical record showed the veteran 
sought treatment at the facility for help with overcoming 
drug use and to learn more about PTSD.  He complained of 
hearing voices, which occurred almost daily and could last 
for several minutes to hours.  He reported being nervous 
during the examination.  He had several good friends, which 
the examiner noted conflicted with his statements during the 
January 2002 examination.  He was currently working.  He 
stated he had no prior suicidal or homicidal ideation and no 
history of violence or psychiatric inpatient stays.  He did 
state that he used drugs, specifically cocaine and marijuana, 
on a regular basis and had one prior drug rehab in 2000.  
Upon mental status examination, the examiner noted that the 
veteran dressed in clean, casual clothes and had fair to good 
hygiene.  He maintained good eye contact and attention.  He 
shifted about mildly in his seat, but otherwise did not 
appear to be in any distress.  His speech was clear and 
fluent.  Rate, rhythm, tone and volume of speech were within 
normal limits.  Thought content was positive for vague 
persecutory material, mostly relating to racism.  He was not 
currently distractible.  There was no current evidence of 
psychotic material, although he admitted to auditory 
hallucinations that morning.  Thoughts were logical, 
generally linear and goal directed.  Insight was partial and 
judgment was fair.  He was awake and oriented to person, 
place and time.  Intelligence was slightly below average.  
The Abnormal Involuntary Movement Scale (AIMS) examination 
was negative.  His mood was a little nervous and his affect 
was generally full range and appropriate to interview.  The 
Axis I diagnosis was depression with psychotic features 
versus psychosis not otherwise specified, rule out PTSD, and 
marijuana dependence.  The GAF score was 50.  The examiner 
prescribed medication for the veteran.

Two weeks later, the veteran was seen for a follow-up 
examination at the VA medical center.  He stated his auditory 
hallucinations had disappeared and he was sleeping well since 
he started taking the prescribed medication.  The veteran's 
signs and symptoms of distress included a continuing conflict 
at work.  He had no paranoid or violent thoughts and stated 
that several people had remarked about his dramatic 
improvement.  He had no other symptoms of PTSD such as re-
experiencing and anticipatory anxiety.  He had no panic 
attacks, but was still uneasy around others.  He denied any 
depressive mood signs and symptoms.  The examiner noted that 
his clothes were neat and he was well groomed.  He sat easily 
in his chair, had good eye contact and attention, and his 
speech was clear.  He did not have any homicidal or suicidal 
ideation, and no psychotic symptoms were evidenced.  Insight, 
judgment, and cognition were intact, and the AIMS test was 
negative.  His mood was "real good" and affect was 
euthymic.  The Axis I diagnosis was psychosis not otherwise 
specified, with excellent control using medication, and 
ongoing marijuana dependence.  The GAF score was 68.

In January 2004, the veteran received mental health treatment 
at the VA medical center.  He presented with complaints of 
having relational issues with family and friends because of 
his mental state.  He reported having a hard time leaving the 
house over the past few months.  He also reported hearing 
voices everyday.  These voices were more intrusive thoughts 
than outside voices although it was difficult for him to tell 
the difference between the two at times.  He stated he had 
visual hallucinations as well.  He denied any thoughts of 
hurting anyone, although he briefly considered suicide the 
prior month when he felt depressed.  He lost his job in April 
2003 because he failed to complete his work.  He also argued 
with his wife during which he hit her.  He was not currently 
working and spent his days caring for up to 10 children (his 
own and his sister's children).  He denied ever hitting the 
children but felt overwhelmed when caring for them.  The 
mental status examination revealed that the veteran was well 
groomed.  He did not hold eye contact and frequently looked 
at the wall and looked around when he heard noises.  He had 
normal rate and rhythm of speech.  He had a nervous mood.  He 
seemed anxious and paranoid of the people around him.  His 
judgment and insight were poor, although he seemed to have 
the insight that something was wrong.  He was awake and 
oriented to person, place and time.  His thoughts were 
logical, linear and goal directed when questioned about life 
events and situations, but there was looseness of association 
and some delusional thinking when questioned about his system 
of beliefs and perceptions.  He was positive for visual and 
auditory hallucinations, but was currently not at risk for 
suicidal or homicidal ideation.  His Axis I diagnosis was 
psychotic disorder, not otherwise specified, polysubstance 
abuse, depression, and PTSD.  His GAF score was 25.  The 
veteran refused admission although he was made aware that 
admission was the treatment of choice for his current 
symptoms.  He was prescribed medication.

In March 2004, the veteran was admitted to the VA medical 
center complaining of hearing voices.  He also stated he had 
visual hallucinations.  Mental status examination revealed he 
was well groomed.  He was pleasant, but avoided making eye 
contact.  Speech was of normal rate and volume, but at times 
was difficult to follow because of thought disorder.  Mood 
was described as a "rollercoaster."  Affect was euthymic 
and of normal range with no evidence of inappropriateness or 
lability.  Thinking was generally not coherent and quite 
disconnected, and there were clang associations and looseness 
of associations.  He also demonstrated a haphazard form of 
thinking.   He had paranoid delusions and stated that he had 
also experienced delusional perceptions.  He had thought 
blocking, thought insertion, thought withdrawal, thought 
control and thought broadcasting.  There was no suicidal or 
homicidal ideation.  He did have auditory hallucinations, but 
there was no gross impairment in judgment or impulse control 
at the time.  He did demonstrate relatively poor insight into 
his illness and exhibited some deficits of cognitive 
functions namely to place.  Otherwise, he was fully alert and 
orientated to time and person.  His discharge diagnosis was 
psychotic disorder, not otherwise specified, rule out 
schizophrenia or cannabis induced psychosis, cannabis 
dependence, and PTSD.  The GAF score on discharge was 25/35.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2004).

From July 26, 2001 to March 7, 2004, the veteran was given a 
30 percent rating for PTSD.  Effective March 8, 2004, the RO 
increased his rating to 100 percent.  Therefore, this 
decision will address only the period from July 26, 2001 to 
March 7, 2004, when the veteran did not have the maximum 
schedular rating for PTSD.  The Board concludes that for the 
period July 26, 2001 to January 11, 2004, the veteran's PTSD 
does not warrant an evaluation in excess of 30 percent.  For 
the period January 12, 2004 to March 7, 2004, the veteran's 
level of disability warrants a 100 percent evaluation.

During the period July 26, 2001 to January 11, 2004, the 
veteran was shown to have depression, anxiety, panic attacks, 
fear of the public, social withdrawal, nervousness and 
insomnia.  He did not have impairment of thought processes or 
communication or hallucinations.  The veteran was noted to 
report having auditory hallucinations in his July 2002 VA 
outpatient medical record; however, these hallucinations were 
not found during the follow-up examination two weeks later.  
Further, he had eye contact with his examiners, no memory 
loss, and his judgment and insight were good to fair.  His 
speech was also normal and coherent.  GAF scores ranged from 
50 to 68 during this time period.  According to the criteria 
of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD, 
the veteran's symptoms meet the criteria for a 30 percent 
rating.  He had a depressed mood, anxiety, suspiciousness, 
panic attacks three to four times per month, and sleep 
impairment.  His level of disability does not meet the 
criteria for a higher rating because he did not have 
flattened affect, impaired speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing and maintaining 
effective work.  The record reflects that during this time, 
the veteran was employed.  Therefore, the Board finds that 
for the period July 26, 2001, to January 11, 2004, the 30 
percent rating as given by the RO is proper and a rating in 
excess of 30 percent is not warranted.

For the period January 12, 2004, to March 7, 2004, the Board 
finds that a rating of 100 percent is in order for the 
veteran's PTSD.  In this regard, the Board notes that the 
veteran's symptoms included daily auditory and visual 
hallucinations, nervousness, anxiety, paranoia, poor judgment 
and insight, delusional thinking, looseness of association, 
and poor eye contact.  He had also been violent with his wife 
and had lost his job for failing to complete the work.  His 
GAF score was 25 and he was recommended admission to the 
hospital.  The Board concludes that the symptoms described 
meet the criteria for a 100 percent rating, because he had 
gross impairment in thought processes, persistent 
hallucinations and some delusional thinking, exhibited 
violence, and an inability to perform regular work.  The 
Board also notes that the symptoms as evidenced on January 
12, 2004 were similar to the symptoms on March 8, 2004, for 
which he was granted a 100 percent evaluation.  In March 
2004, he also had visual hallucinations, no eye contact, 
incoherent thinking, looseness of association and his GAF 
score ranged from 25 to 35.  In this case, a 100 percent 
rating is in order considering the provisions of 38 C.F.R. 
§ 4.7 (2004), because his disability more approximates the 
criteria for this rating as opposed to a lower rating.

In conclusion, for the period July 26, 2001, to January 11, 
2004, an evaluation in excess of 30 percent for the veteran's 
PTSD is not warranted.  For the period January 12, 2004, to 
March 7, 2004, a 100 percent evaluation for PTSD is in order.


ORDER

1.  For the period July 26, 2001, to January 11, 2004, 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

2.  For the period January 12, 2004, to March 7, 2004, 
entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the law and regulations governing the 
criteria for award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


